1    Law Offices of Ron Peters
     RON PETERS (SBN: 45749)
2
     901 H Street, Suite 611
3    Sacramento, California 95814
     Telephone: (916) 322-2472
4    Facsimile: (916) 322-3208
5
     Email: ronslaw207@sbcglobal.net

6    Attorney for Defendant
     SCOTT EDWARD CAVELL
7

8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA
10                                                  ) Case No.: 2:09-cr-00121-JAM-2
     UNITED STATES OF AMERICA,
                                                    )
11                                                  )
                           Plaintiff,               ) STIPULATION AND ORDER TO
12                                                  ) CONTINUE STATUS CONFERENCE
     vs.                                            )
13                                                  )
     SCOTT EDWARD CAVELL,                           )
14                                                  )
                                                    )
15                         Defendant,               )
16

17          The United States of America, through its counsels of record, Mc Gregory W. Scott,
18
     United States Attorney for the Eastern District of California, and Paul A. Hemesath, Assistant
19
     United States Attorney, and defendant Scott Cavell, through his attorney, Ronald Peters, Esq,
20

21   hereby stipulate and agree that the Status Conference scheduled for October 23, 2018 at 9:15 am

22   shall be continued to November13, 2018 at 9:15 am.
23
            Parties need additional time to seek a resolution with probation.
24
            Parties agree that time should be excluded pursuant to 18 U.S.C. § 3161(h)(8)(B)(iv), and
25
     Local Code T-4 - reasonable time to prepare and for continuity of counsel. The parties agree that
26

27   time be excluded under this provision October 23, 2018 through November 13, 2018.

28


                               STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE

                                                         1
1                                                  Respectfully Submitted,
                                                   MC GREGORY W. SCOTT
2
                                                   United States Attorney
3

4    DATE: October 22, 2018                        /s/ Ron Peters for Paul A. Hemesath
5
                                                   PAUL A. HEMESATH
                                                   Assistant U.S. Attorney
6

7
     DATE: October 22, 2018                        /s/Ron Peters
8                                                  RON PETERS
                                                   Attorney for Defendant
9                                                  Scott Edward Cavell
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE

                                                  2
1                                                       ORDER
2
            The Court, having considered the stipulation of the parties, and good cause appearing
3
     therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the stipulation
4

5
     of the parties, the Court finds that the failure to grant a continuance in this case would deny

6    defense counsel reasonable time necessary for effective preparation, taking into account the
7    exercise of due diligence, and defendant continuity of counsel. The Court specifically finds that
8
     the ends of justice served by the granting of such continuance outweigh the interests of the public
9
     and that the time from the date of the stipulation, October 23, 2018, to and including November
10

11   13, 2018.

12           It is so ordered.
13

14
     Date: October 22, 2018                                 /s/ John A. Mendez______________
15                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE

                                                            3
